DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-2, 5-6, and 22-34 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	Claims 1, 5-6, 22, and 25-34 are amended.  Claims 3-4, and 7-21 are cancelled.  Claims 6, and 25-34 are withdrawn.

Response to Amendment
	The amendments filed on 19 Jan. 2021 have been entered.

Response to Arguments
	In view of Applicants amendments, the objection to claim 22 because of minor informalities is withdrawn.
	In view of Applicants amendments, the rejection of claim 1 under 35 USC 112, second paragraph is withdrawn.
	In view of Applicants amendments, the rejection of claims 25-26 under 35 USC 103(a) as being unpatentable over Kudo et al. (US 2006/0018825 A1; published 26 Jan. 2006) for the reasons cited in the Office action filed on 26 Oct. 2020 is withdrawn.

Election/Restrictions
Newly amended claims 25 and 26 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 25 and 26 are directed to 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25 and 26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2, 5, and 22-24  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kudo et al. (US 2006/0018825 A1; published 26 Jan. 2006), in view of Gravenfors et al. (US 2009/0028787 A1; published 29 Jan. 2009) and Yarmoluk et al. (WO 2011/065980 A2; published 3 Jun. 2011) for the reasons cited in the Office action filed on 26 Oct. 2020.

Applicants Arguments
	Applicants assert that the combination of cited art has no reasonable expectation of success.  Applicants assert that Kudo teaches that BF-187, a compound of formula I in Kudo, has specific affinity for amyloid β-protein.  There is no suggestion in Kudo that BF-187 has any affinity for tau protein.  There is no disclosure whatsoever of the benzothiazoles in Gravnfors exhibiting any affinity for tau protein.  A person of ordinary skill would not select BF-187, a molecule with high specific binding to amyloid β-protein, as a starting point for modification.  There is no teaching in Gravenfors that the structure activity relationships exhibited by its 
	Applicants assert that Gravenfors provides no motivation to incorporate hydroxyl groups at positions 5 and 6.  A vast majority of the Gravenfors’ examples have substitution only at the 6-position, with a hydrogen at the 5-position.  The activity for example 37 is not disclosed in Gravenfors, nor is there any teaching or suggestion that bis-hydroxylation would enhance the activity profile of example 27.  One of ordinary skill in the art reading Gravenfors would not the necessary guidance for bis-substitution at positions 5 and 6, let alone bis-hydroxylation.  The fact that one of ordinary skill could have combined Kudo, Gravnenfors, and Yarmoluk is not enough.

Applicant's arguments filed 19 Jan. 2021 have been fully considered but they are not persuasive. Kudo discloses BF-187 
    PNG
    media_image1.png
    99
    305
    media_image1.png
    Greyscale
 as a compound with 63.3 % degree of β-structure recognition that binds to amyloid β-protein.  At table 3, Kudo teaches that BF-187 has 3.6% ID/g BBB permeability.  Note that that BF-187 differs from the claim 22 compound 
    PNG
    media_image2.png
    137
    329
    media_image2.png
    Greyscale
 merely by an obvious -NH(Me) with -NMe2 substitution.  See In re Wood, 199 USPQ 137 (CCPA 1978) In re Lohr, 137 USPQ 548, 549 (CCPA 1963).  The limitations of claim 1 are indefinite for the reasons discussed below.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims under rejection do not require imaging tau protein.  Gravenfors teaches compounds that bind to amyloid β-protein, which is the same function that Kudo discloses for BF-187.  At formula I, [0016], Gravenfors teaches that both the R1 and R2 on the benzothiazole ring may be OH.  In addition, at examples 27 and 37, Gravenfors discloses two compounds containing -OH at the 5- or 6-position of the benzothiazole ring.  At [0011], Gravenfors teaches that low unspecific binding from normal tissue and rapid clearance are depended on the lipophilicity of the compound.  Partly based on the relatively higher clearance from normal brain tissue, [11C]PIB was selected for further evaluation. [11C]PIB contains a hydrophilic -OH at the 6-position of the benzothiazole ring.  It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the BF-187 in Kudo by incorporating hydrophilic -OH groups at the 5- and 6-positions of the benzothiazole ring as taught by Gravenfors in order to lower non-specific binding from normal tissue and increase clearance.  There would have been a reasonable expectation of success because Gravenfors teaches that the 5- and 6-positions of the benzothiazole ring in related amyloid binding compounds may contain -OH groups.  
It is not hindsight when the prior art teaches and advantage or equivalency for the proposed modification.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-2, 5, and 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,604,516 B2, in view of Gravenfors et al. (US 2009/0028787 A1; published 29 Jan. 2009) for the reasons cited in the Office action filed on 26 Oct. 2020. 

	Applicants submitted herewith a terminal disclaimer that obviates the rejection.  

Applicant's arguments filed 19 Jan. 2021 have been fully considered but they are not persuasive. The rejection has not been obviated because the terminal disclaimer filed on 19 Jan. 2021 has be disapproved.


New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation in claim 1 as amended of wherein R4 and R5 are not simultaneously hydrogen if ring B is formula (i) or (ii) is indefinite because the definition of for ring B has been removed from the claim.  Similarly, the reference to ring B in claim 2 is indefinite for the same reason.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618